STATE OF LOUISIANA

           COURT OF APPEAL, FIRST CIRCUIT

STATE      OF    LOUISIANA                                                 NO.        2021    KW   1254


VERSUS


CHARLES         HOLCOMBE,          JR.                                    DECEMBER           30,   2021




In   Re:          Charles          Holcombe,     Jr.,   applying    for    supervisory             writs,
                  22nd    Judicial           District      Court,   Parish       of    St.     Tammany,
                  No.    417, 104.




BEFORE:          WHIPPLE,           C. J.,   PENZATO    AND   HESTER,   JJ.


        WRIT      DENIED.


                                                     VGW
                                                     AHP

                                                     CHH




COURT      OF   APPEAL,           FIRST    CIRCUIT
                              I




        DEPUTI      CLERK         OF     COURT
                  FOR   THE       COURT